 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          JOEL CHRISTOPHER HOLMES,                          CASE NO. C18-1039-MJP

11                                  Plaintiff,                MINUTE ORDER

12                  v.

13          BEN CARSON, et al.,

14                                  Defendants.

15

16          The following minute order is made by the direction of the court, the Honorable Marsha

17   J. Pechman, United States District Judge: On August 9, 2018, the Court denied Plaintiff’s

18   Motion for U.S. Marshal Service and noted that Plaintiff had yet to present a summons in the

19   proper form. (See Dkt. No. 7.) Plaintiff still has yet to present a summons in the proper form

20   and is hereby notified that this action will be dismissed without prejudice for failure to prosecute

21   if he does not do so within ten (10) days of the date of this Order.

22

23

24


     MINUTE ORDER - 1
 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Filed October 2, 2018.

 3
                                                   William M. McCool
 4                                                 Clerk of Court

 5                                                  s/Paula McNabb
                                                    Deputy Clerk
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
